DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Figueroa (Reg. No. 64,712) on 12 January 2022.

The application has been amended as follows: 

1. (Currently Amended) A computerized system comprising a processing unit and a memory, the system operating in connection with a real-time video conference stream between at least a first user and a second user, the real-time video conference stream containing a first video of the first user and a first background and a second video of the second user, wherein the memory embodies a set of computer-executable instructions, which cause the computerized system to perform a method comprising:
a.            receiving the real time video conference stream containing the first video of first the user and the first background;
b.            detecting the first background in the received real time video conference stream from the first user; and
c.             replacing the first background with a second background associated with the second user or with a modified version of the second background, wherein the second background is a background of the second user. 

a. receiving a real time video conference stream between at least a first user and a second user, the real-time video conference stream containing a first video of the first user and a first background and a second video of the second user; 
b. detecting the first background in the received real time video conference stream from the first user; and 
c. replacing the first background with a second background associated with the second user or with a modified version of the second background, wherein the second background is a background of the second user.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: While the prior art teaches systems which match backgrounds of participants of a video conference (e.g. Han in view of Gorzynski as previously discussed), the prior art does not teach or reasonably suggest a system or method which replaces a background of a first user with the background of the second user as claimed.  Additionally, while the parent application US 10,785,421 claims replacing a background with a background received from the second user, ‘421 does not claim that this background is the background of the second user as claimed in the present application.  Therefore, no double patenting rejection over ‘421 is believed to be warranted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698